Opinion filed April 4, 2013




                                              In The


          Eleventh Court of Appeals
                                           ____________

                                      No. 11-12-00330-CV
                                          __________

                       IN THE INTEREST OF G.L.Y., A CHILD


                              On Appeal from the 358th District Court
                                       Ector County, Texas
                                 Trial Court Cause No. D-3082-PC



                              MEMORANDUM OPINION
         The trial court entered an order terminating the parental rights of both the mother and the
unknown father of G.L.Y. The mother has filed a notice of appeal from the termination order.
We affirm.
         Appellant presents two issues for review. In those issues, she asserts that the evidence is
legally and factually insufficient to support the finding that termination is in the best interest of
G.L.Y.
         Termination of parental rights must be supported by clear and convincing evidence. TEX.
FAM. CODE ANN. § 161.001 (West Supp. 2012). To determine on appeal if the evidence is
legally sufficient in a parental termination case, we review all of the evidence in the light most
favorable to the finding and determine whether a rational trier of fact could have formed a firm
belief or conviction that its finding was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To
determine if the evidence is factually sufficient, we give due deference to the finding and
determine whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89 S.W.3d 17, 25–26
(Tex. 2002).
       To terminate parental rights, it must be shown by clear and convincing evidence that the
parent has committed one of the acts listed in Section 161.001(1)(A)–(T) and that termination is
in the best interest of the child. FAM. § 161.001. In this case, the trial court found that Appellant
committed four of the acts listed in Section 161.001(1). The trial court found that Appellant had
knowingly placed or knowingly allowed the child to remain in conditions or surroundings that
endangered the physical or emotional well-being of the child, that Appellant had engaged in
conduct or knowingly placed the child with persons who engaged in conduct that endangered the
child’s physical or emotional well-being, that Appellant had constructively abandoned the child,
and that Appellant had failed to comply with the provisions of a court order stating the actions
necessary for her to obtain the return of the child. See id. § 161.001(1)(D), (E), (N), (O).
Appellant does not challenge the findings made pursuant to Section 161.001(1). Any one of
these unchallenged findings was sufficient to support termination as long as termination was
shown to be in the child’s best interest. See id. § 161.001. The trial court also found that
termination was in the child’s best interest. See id. § 161.001(2).
       The question before us is whether the best interest finding is supported by legally and
factually sufficient evidence. With respect to the best interest of a child, no unique set of factors
need be proved. In re C.J.O., 325 S.W.3d 261, 266 (Tex. App.—Eastland 2010, pet. denied).
But courts may use the non-exhaustive Holley factors to shape their analysis. Holley v. Adams,
544 S.W.2d 367, 371–72 (Tex. 1976). These include, but are not limited to, (1) the desires of the
child, (2) the emotional and physical needs of the child now and in the future, (3) the emotional
and physical danger to the child now and in the future, (4) the parental abilities of the individuals
seeking custody, (5) the programs available to assist these individuals to promote the best
interest of the child, (6) the plans for the child by these individuals or by the agency seeking
custody, (7) the stability of the home or proposed placement, (8) the acts or omissions of the
parent that may indicate that the existing parent-child relationship is not a proper one, and
(9) any excuse for the acts or omissions of the parent. Id. Additionally, evidence that proves one



                                                 2
or more statutory grounds for termination may also constitute evidence illustrating that
termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
         The Department of Family and Protective Services became involved with G.L.Y. in
August 2011, three days after G.L.Y. was born. According to the Department’s conservatorship
supervisor, Michelle White, the Department received an intake regarding G.L.Y. when G.L.Y.
and Appellant were still in the hospital.      The nurses at the hospital were concerned with
Appellant’s inability to take care of G.L.Y., including feeding her, changing diapers, and
comforting her. Appellant was not bonding or attempting to bond with G.L.Y. At the hospital,
Appellant also expressed concerns about her inability to take care of her baby.
         The record shows that Appellant has had four other cases with the Department. Three of
the cases involved neglectful supervision, and one involved physical abuse.          These cases
ultimately resulted in the removal of Appellant’s two other children from her care and their
placement with relatives. White testified that Appellant is bipolar and schizophrenic and that she
refuses to take medication. Appellant agreed that she had been diagnosed with bipolar disorder
plus schizophrenia and that she had had drug and alcohol problems.
         Appellant was ordered to complete various services as part of her family service plan.
She did not complete her services, which included a referral to “MH-MR,” and she failed to stay
in contact with the Department. At the time of the final hearing in this case on August 2, 2012,
Appellant had visited G.L.Y. only one time. Appellant admitted using cocaine while this case
was pending. Nothing in the record reveals that Appellant could provide G.L.Y. with a safe and
appropriate home environment. She lived in an apartment with a man, but she did not know
whose apartment it was. Appellant agreed that she was not able to provide a good home for a
child.
         When G.L.Y. left the hospital, she was placed with a maternal cousin that had adopted
one of Appellant’s other children. G.L.Y. remained in that placement at the time of the final
hearing. The Department’s goal for G.L.Y. was to be adopted by the cousin, who had expressed
a desire to adopt G.L.Y. White stated that the cousin could provide a safe, stable, and permanent
home environment. White believed that termination of Appellant’s parental rights would be in
G.L.Y.’s best interest.
         Appellant testified at trial that she wanted what was best for G.L.Y. Appellant requested
that G.L.Y. remain where she is. When asked if she wanted her rights to G.L.Y. terminated,

                                                 3
Appellant responded: “Yeah. I want her to just to continue on another life. I want to continue on
another life.” Appellant, however, did “not really” want her cousin to adopt G.L.Y.
       Based upon the evidence in the record, we cannot hold that the trial court’s best interest
finding is not supported by clear and convincing evidence; the trial court could reasonably have
formed a firm belief or conviction that it would be in G.L.Y.’s best interest for Appellant’s
parental rights to be terminated. The evidence is both legally and factually sufficient to support
the best interest finding. We overrule Appellant’s first and second issues.
       The trial court’s order of termination is affirmed.




                                                             JIM R. WRIGHT
                                                             CHIEF JUSTICE


April 4, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                 4